 



EXHIBIT 10.38
The form of Executive Severance Agreement (the “Agreement”) contains blanks
where the multiple of the executive’s base amount and the term of continued
benefits provided under the Agreement vary for certain executives. The executive
officers who entered into the Agreement, the multiple of the executive’s base
amount and the term of continued benefits provided under the Agreement are
listed in the following chart:

                    Number of Times   Term of Continued         Base Amount  
Benefits     Executive Officer   Section (4 a)   Section (4 b & c)          
John C Warren
           
Chairman and Chief Executive Officer of the Bancorp and the Bank
  3 times   36 months    
 
           
John F. Treanor
           
President and Chief Operating Officer of the Bancorp and the Bank
  3 times   36 months    
 
           
David V. Devault
           
Executive Vice President, Secretary, Treasurer and Chief Financial Officer of
the Bancorp and the Bank
  2 times   24 months    
 
           
Galan G. Daukas
           
Executive Vice President of Wealth Management of the Bancorp and the Bank
  2 times   24 months    
 
           
Stephen M. Bessette
           
Executive Vice President – Retail Lending of the Bank
  2 times   24 months    
 
           
B. Michael Rauh, Jr.
           
Executive Vice President – Sales, Service and Delivery of the Bank
  2 times   24 months    
 
           
James M. Vesey
           
Executive Vice President and Chief Credit Officer of the Bank
  2 times   24 months    
 
           
Dennis L. Algiere
           
Senior Vice President – Chief Compliance Officer and Director of Community
Affairs of the Bank
  1 time   12 months    
 
           
Vernon F. Bliven
           
Senior Vice President – Human Resources of the Bank
  1 time   12 months    
 
           
Elizabeth B. Eckel
           
Senior Vice President – Marketing of the Bank
  1 time   12 months    
 
           
William D. Gibson
           
Senior Vice President – Risk Management of the Bank
  1 time   12 months    
 
           
Barbara J. Perino
           
Senior Vice President – Operations and Technology of the Bank
  1 time   12 months  

 



--------------------------------------------------------------------------------



 



Executive Severance Agreement
           AGREEMENT made as of this      st day of         ,       by and among
Washington Trust Bancorp, Inc., a Rhode Island corporation with its principal
place of business in Westerly, Rhode Island (the “Corporation”), The Washington
Trust Company of Westerly, a Rhode Island banking corporation with its principal
place of business in Westerly, Rhode Island (the “Bank”) and (the “Executive”),
an individual presently employed as an executive of the Bank. This agreement
supercedes and fully replaces any previous executive severance agreement.
          1.      Purpose. The Corporation considers it essential to the best
interests of its stockholders to foster the continuous employment of key
management personnel employed by the Bank. The Board of Directors of the
Corporation (the “Board”) recognizes, however, that, as is the case with many
publicly held corporations, the possibility of a Change in Control (as defined
in Section 2 hereof) exists and that such possibility, and the uncertainty and
questions which it may raise among management, may result in the departure or
distraction of management personnel to the detriment of the Corporation and its
stockholders. Therefore, the Board has determined that appropriate steps should
be taken to reinforce and encourage the continued attention and dedication of
members of the Corporation and the Bank’s management, including the Executive,
to their assigned duties without distraction in the face of potentially
disturbing circumstances arising from the possibility of a Change in Control.
Nothing in this Agreement shall be construed as creating an express or implied
contract of employment and, except as otherwise agreed in writing between the
Executive and the Corporation and/or the Bank, the Executive shall not have any
right to be retained in the employ of the Corporation and/or the Bank.
          2.      Change in Control. For purposes of this Plan, a “Change in
Control” shall mean the occurrence of any one of the following events:
          (a)     The acquisition by any individual, entity or group (within the
meaning of Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934,
as amended (the “Exchange Act”)), of beneficial ownership (within the meaning of
Rule 13d-3 promulgated under the Exchange Act) of 20% or more of the then
outstanding shares of common stock of the Corporation (the “Outstanding
Corporation Common Stock”); provided, however, that any acquisition by the
Corporation or its subsidiaries, or any employee benefit plan (or related trust)
of the Corporation or its subsidiaries of 20% or more of Outstanding Corporation
Common Stock shall not constitute a Change in Control; and provided, further,
that any acquisition by a corporation with respect to which, following such
acquisition, more than 50% of the then outstanding shares of common stock of
such corporation, is then beneficially owned, directly or indirectly, by all or
substantially all of the individuals and entities who were the beneficial owners
of the Outstanding Corporation Common Stock immediately prior to such
acquisition in substantially the same proportion as their ownership, immediately
prior to such acquisition, of the Outstanding Corporation Common Stock, shall
not constitute a Change in Control; or
          (b)      Individuals who, as of the date of this Agreement, constitute
the Board (the “Incumbent Board”) cease for any reason to constitute at least a
majority of the Board, provided that any individual becoming a director
subsequent to the date of this Agreement whose election, or nomination for
election by the Corporation’s shareholders, was approved by a vote

1



--------------------------------------------------------------------------------



 



of at least a majority of the directors then comprising the Incumbent Board
shall be considered as though such individual were a member of the Incumbent
Board, but excluding, for this purpose, any such individual whose initial
assumption of office is in connection with either an actual or threatened
election contest (as such terms are used in Rule 14a-11 of Regulation 14A
promulgated under the Exchange Act) or other actual or threatened solicitation
of proxies or consents by or on behalf of a person other than the Board; or
          (c)     Consummation by the Corporation of (i) a reorganization,
merger or consolidation, in each case, with respect to which all or
substantially all of the individuals and entities who were the beneficial owners
of the Outstanding Corporation Common Stock immediately prior to such
reorganization, merger or consolidation do not, following such reorganization,
merger or consolidation, beneficially own, directly or indirectly, more than 40%
of the then outstanding shares of common stock of the corporation resulting from
such a reorganization, merger or consolidation; (ii) a reorganization, merger or
consolidation, in each case, (A) with respect to which all or substantially all
of the individuals and entities who were the beneficial owners of the
Outstanding Corporation Common Stock immediately prior to such reorganization,
merger or consolidation, following such reorganization, merger or consolidation,
beneficially own, directly or indirectly, more than 40% but less than 50% of the
then outstanding shares of common stock of the corporation resulting from such a
reorganization, merger or consolidation, (B) at least a majority of the
directors then constituting the Incumbent Board do not approve the transaction
and do not designate the transaction as not constituting a Change in Control,
and (C) following the transaction members of the then Incumbent Board do not
continue to comprise at least a majority of the Board; or (iii) the sale or
other disposition of all or substantially all of the assets of the Corporation,
excluding a sale or other disposition of assets to a subsidiary of the
Corporation; or
          (d)      Consummation by the Bank of (i) a reorganization, merger or
consolidation, in each case, with respect to which, following such
reorganization, merger or consolidation, the Corporation does not beneficially
own, directly or indirectly, more than 50% of the then outstanding shares of
common stock of the corporation or bank resulting from such a reorganization,
merger or consolidation or (ii) the sale or other disposition of all or
substantially all of the assets of the Bank, excluding a sale or other
disposition of assets to the Corporation or a subsidiary of the Corporation.
          3.      Terminating Event. A “Terminating Event” shall mean any of the
events provided in this Section 3 occurring:
          (a)      within 13 months following a Change in Control, termination
by the Corporation and/or the Bank of the employment of the Executive with the
Corporation and/or the Bank for any reason other than for Cause or the death or
disability (as determined under the Corporation’s and/or the Bank’s then
existing long-term disability coverage) of the Executive. “Cause” shall mean,
and shall be limited to, the occurrence of any one or more of the following
events:
          (i)     a willful act of dishonesty by the Executive with respect to
any material matter involving the Corporation and/or the Bank; or

2



--------------------------------------------------------------------------------



 



          (ii)      the commission by or indictment of the Executive for (A) a
felony or (B) any misdemeanor involving moral turpitude, deceit, dishonesty or
fraud (“indictment,” for these purposes, means an indictment, probable cause
hearing or any other procedure pursuant to which an initial determination of
probable or reasonable cause with respect to such offense is made);
          (iii)      the gross or willful failure by the Executive (other than
any such failure after the Executive gives notice of termination for Good
Reason) to substantially perform the Executive’s duties with the Corporation
and/or the Bank and the continuation of such failure for a period of 30 days
after delivery by the Corporation and/or the Bank to the Executive of written
notice specifying the scope and nature of such failure and their intention to
terminate the Executive for Cause.
          A Terminating Event shall not be deemed to have occurred pursuant to
this Section 3(a) solely as a result of the Executive being an employee of any
direct or indirect successor to the business or assets of the Corporation and/or
the Bank, rather than continuing as an employee of the Corporation and/or the
Bank following a Change in Control. In any proceeding, judicial or otherwise,
the Corporation and/or the Bank shall have the burden of proving by clear and
convincing evidence that the termination of employment was for “Cause.” For
purposes of clauses (i) and (iii) of this Section 3(a), no act, or failure to
act, on the Executive’s part shall be deemed “willful” unless done, or omitted
to be done, by the Executive without reasonable belief that the Executive’s act,
or failure to act, was in the best interest of the Corporation and/or the Bank;
or
          (b)      within 12 months following a Change in Control, termination
by the Executive of the Executive’s employment with the Corporation and/or the
Bank for Good Reason. “Good Reason” shall mean the occurrence of any of the
following events:
          (i)     a substantial adverse change, not consented to by the
Executive, in the nature or scope of the Executive’s responsibilities,
authorities, powers, position, functions, or duties from the responsibilities,
authorities, powers, position, functions, or duties exercised by the Executive
immediately prior to the Change in Control; or
          (ii)     a reduction in the Executive’s annual base salary as in
effect on the date hereof or as the same may be increased from time to time
except for across-the-board salary reductions similarly affecting all or
substantially all management employees; or
          (iii)     the failure by the Corporation and/or the Bank to pay to the
Executive any portion of his compensation or to pay to the Executive any portion
of an installment of deferred compensation under any deferred compensation
program of the Corporation and/or the Bank within 15 days of the date such
compensation is due without prior written consent of the Executive; or
          (iv)     the relocation of the Corporation’s and/or the Bank’s offices
at which the Executive is principally employed immediately prior to the date of
a Change in Control to a location more than 50 miles from such offices, or the
requirement by the

3



--------------------------------------------------------------------------------



 



Corporation and/or the Bank for the Executive to be based anywhere other than
the Corporation’s and/or the Bank’s offices at such location, except for
required travel on the Corporation’s and/or the Bank’s business to an extent
substantially consistent with the Executive’s business travel obligations
immediately prior to the Change in Control;
          (v)     the failure by the Corporation and/or the Bank to (A) continue
in effect any material compensation or benefit plan or program (including,
without limitation, any life insurance, medical, health and accident or
disability plan and any vacation program or policy) in which the Executive
participates or which is applicable to the Executive immediately prior to the
Change in Control, unless an equitable arrangement (embodied in an ongoing
substitute or alternate plan) has been made with respect to such plan or
program, or (B) continue the Executive’s participation therein (or in such
substitute or alternate plan) on a basis not materially less favorable, both in
terms of the amount of benefits provided and the level of the Executive’s
participation relative to other participants, than the basis existing
immediately prior to the Change in Control; or
          (vi)     the failure by the Corporation and/or the Bank to obtain an
effective agreement from any successor to assume and agree to perform this
Agreement, as required by Section 16; or
          (c.)      after 12 months following a Change in Control but within
13 months following a Change in Control, termination by the Executive of the
Executive’s employment with the Corporation and/or the Bank for any reason or
for no reason.
          (d.)      during the period of time after the date that the
Corporation and/or the Bank enters into a definitive agreement (a “Definitive
Agreement”) to consummate a transaction substantially similar to a transaction
described in Section 2(c) or 2(d) hereof, and before the consummation of such
transaction, termination by the Corporation and/or the Bank of the employment of
the Executive with the Corporation and/or the Bank for any reason other than for
Cause or the death or disability (as determined under the Corporation’s and/or
the Bank’s then existing long-term disability coverage) of the Executive,
provided, however, that such termination of the Executive’s employment shall
only be considered a Terminating Event if and when the transaction contemplated
by the Definitive Agreement is consummated and a Change in Control has occurred.
          4.      Special Termination Payments. In the event a Terminating Event
occurs,
          (a)     the Corporation and/or the Bank shall pay to the Executive an
amount equal to the sum of the following:
          (i)               (          ) times the amount of the then current
annual base salary of the Executive, determined prior to any reductions for
pre-tax contributions to a cash or deferred arrangement, a cafeteria plan, or a
deferred compensation plan; and
          (ii)               (          ) times the Executive’s highest bonus
paid in the two years prior to the Change in Control.

4



--------------------------------------------------------------------------------



 



          The foregoing amount shall be paid in one lump sum payment within
thirty days after the Date of Termination; and
          (b)     the Corporation and/or the Bank shall continue to provide
health, dental and life insurance to the Executive, on the same terms and
conditions as though the Executive had remained an active employee,
for          (          ) months after the Terminating Event;
          (c)     the Corporation and/or the Bank shall provide the Executive
with            (          ) months of additional benefit accrual under the
Corporation’s and the Bank’s supplemental retirement plans, but only to the
extent the Executive was eligible to participate in such plan immediately prior
to the Change in Control; and
          (d)     the Corporation and/or the Bank shall pay to the Executive all
reasonable legal and arbitration fees and expenses incurred by the Executive in
obtaining or enforcing any right or benefit provided by this Agreement, except
in cases involving frivolous or bad faith litigation initiated by the Executive.
          5.      Additional Benefits.
          (a)      Anything in this Agreement to the contrary notwithstanding,
in the event it shall be determined that any compensation, payment or
distribution by the Corporation and/or the Bank to or for the benefit of the
Executive, whether paid or payable or distributed or distributable pursuant to
the terms of this Agreement or otherwise (the “Severance Payments”), would be
subject to the excise tax imposed by Section 4999 of the Internal Revenue Code
of 1986, as amended (the “Code”), or any interest or penalties are incurred by
the Executive with respect to such excise tax (such excise tax, together with
any such interest and penalties, are hereinafter collectively referred to as the
“Excise Tax”), then the Executive shall be entitled to receive an additional
payment (a “Gross-Up Payment”) such that the net amount retained by the
Executive, after deduction of any Excise Tax on the Severance Payments, any
Federal, state, and local income tax, employment tax and Excise Tax upon the
payment provided by this subsection, and any interest and/or penalties assessed
with respect to such Excise Tax and not after the deduction of any other taxes
or amounts, shall be equal to the Severance Payments. (The Gross-Up Payment is
not intended to compensate the Executive for any income taxes payable with
respect to the Severance Payments.)
          (b)     Subject to the provisions of Section 5(c), all determinations
required to be made under this Section 5, including whether a Gross-Up Payment
is required and the amount of such Gross-Up Payment, shall be made by a
nationally recognized accounting firm selected by the Corporation and/or the
Bank (the “Accounting Firm”), which shall provide detailed supporting
calculations both to the Executive and the Corporation and/or the Bank within 15
business days of the Date of Termination, if applicable, or at such earlier time
as is reasonably requested by the Executive or the Corporation and/or the Bank.
For purposes of determining the amount of the Gross-Up Payment, the Executive
shall be deemed to pay federal income taxes at the highest marginal rate of
federal income taxation applicable to individuals for the calendar year in which
the Gross-Up Payment is to be made, and state and local income taxes at the
highest

5



--------------------------------------------------------------------------------



 



marginal rates of individual taxation in the state and locality of the
Executive’s residence on the Date of Termination, net of the maximum reduction
in federal income taxes which could be obtained from deduction of such state and
local taxes. The initial Gross-Up Payment, if any, as determined pursuant to
this Section 5(b), shall be paid to the Executive within five days of the
receipt of the Accounting Firm’s determination. If the Accounting Firm
determines that no Excise Tax is payable by the Executive, the Corporation
and/or the Bank shall furnish the Executive with an opinion of counsel that
failure to report the Excise Tax on the Executive’s applicable federal income
tax return would not result in the imposition of a negligence or similar
penalty. Any determination by the Accounting Firm shall be binding upon the
Executive and the Corporation and/or the Bank. As a result of the uncertainty in
the application of Section 4999 of the Code at the time of the initial
determination by the Accounting Firm hereunder, it is possible that Gross-Up
Payments which will not have been made by the Corporation and/or the Bank should
have been made (an “Underpayment”). In the event that the Corporation and/or the
Bank exhaust its remedies pursuant to Section 5(c) and the Executive thereafter
is required to make a payment of any Excise Tax, the Accounting Firm shall
determine the amount of the Underpayment that has occurred, consistent with the
calculations required to be made hereunder, and any such Underpayment, and any
interest and penalties imposed on the Underpayment and required to be paid by
the Executive in connection with the proceedings described in Section 5(c),
shall be promptly paid by the Corporation and/or the Bank to or for the benefit
of the Executive.
          (c)      The Executive shall notify the Corporation and/or the Bank in
writing of any claim by the Internal Revenue Service that, if successful, would
require the payment by the Corporation and/or the Bank of the Gross-Up Payment.
Such notification shall be given as soon as practicable but no later than 10
business days after the Executive knows of such claim and shall apprise the
Corporation and/or the Bank of the nature of such claim and the date on which
such claim is requested to be paid. The Executive shall not pay such claim prior
to the expiration of the 30-day period following the date on which he gives such
notice to the Corporation and/or the Bank (or such shorter period ending on the
date that any payment of taxes with respect to such claim is due). If the
Corporation and/or the Bank notifies the Executive in writing prior to the
expiration of such period that it desires to contest such claim, provided that
the Corporation and/or the Bank has set aside adequate reserves to cover the
Underpayment and any interest and penalties thereon that may accrue, the
Executive shall:
          (i)      give the Corporation and/or the Bank any information
reasonably requested by the Corporation and/or the Bank relating to such claim,
          (ii)      take such action in connection with contesting such claim as
the Corporation and/or the Bank shall reasonably request in writing from time to
time, including, without limitation, accepting legal representation with respect
to such claim by an attorney selected by the Corporation and/or the Bank,
          (iii)      cooperate with the Corporation and/or the Bank in good
faith in order effectively to contest such claim, and
          (iv)      permit the Corporation and/or the Bank to participate in any
proceedings

6



--------------------------------------------------------------------------------



 



relating to such claim; provided, however, that the Corporation and/or the Bank
shall bear and pay directly all costs and expenses (including additional
interest and penalties) incurred in connection with such contest and shall
indemnify and hold the Executive harmless, on an after-tax basis, for any Excise
Tax or income tax, including interest and penalties with respect thereto,
imposed as a result of such representation and payment of costs and expenses.
Without limitation on the foregoing provisions of this Section 5(c), the
Corporation and/or the Bank shall control all proceedings taken in connection
with such contest and, at its sole option, may pursue or forego any and all
administrative appeals, proceedings, hearings and conferences with the taxing
authority in respect of such claim and may, at its sole option, either direct
the Executive to pay the tax claimed and sue for a refund or contest the claim
in any permissible manner, and the Executive agrees to prosecute such contest to
a determination before any administrative tribunal, in a court of initial
jurisdiction and in one or more appellate courts, as the Corporation and/or the
Bank shall determine; provided, however, that if the Corporation and/or the Bank
directs the Executive to pay such claim and sue for a refund, the Corporation
and/or the Bank shall advance the amount of such payment to the Executive on an
interest-free basis and shall indemnify and hold the Executive harmless, on an
after-tax basis, from any Excise Tax or income tax, including interest or
penalties with respect thereto, imposed with respect to such advance or with
respect to any imputed income with respect to such advance; and further provided
that any extension of the statute of limitations relating to payment of taxes
for the taxable year of the Executive with respect to which such contested
amount is claimed to be due is limited solely to such contested amount.
Furthermore, the Corporation’s and/or the Bank’s control of the contest shall be
limited to issues with respect to which a Gross-Up Payment would be payable
hereunder and the Executive shall be entitled to settle or contest, as the case
may be, any other issues raised by the Internal Revenue Service or any other
taxing authority.
          (d)      If, after the receipt by the Executive of an amount advanced
by the Corporation and/or the Bank pursuant to Section 5(c), the Executive
becomes entitled to receive any refund with respect to such claim, the Executive
shall (subject to the Corporation’s and/or the Bank’s complying with the
requirements of Section 5(c)) promptly pay to the Corporation and/or the Bank
the amount of such refund (together with any interest paid or credited thereon
after taxes applicable thereto). If, after the receipt by the Executive of an
amount advanced by the Corporation and/or the Bank pursuant to Section 5(c), a
determination is made that the Executive shall not be entitled to any refund
with respect to such claim and the Corporation and/or the Bank does not notify
the Executive in writing of its intent to contest such denial of refund prior to
the expiration of 30 days after such determination, then such advance shall be
forgiven and shall not be required to be repaid and the amount of such advance
shall offset, to the extent thereof, the amount of Gross-Up Payment required to
be paid.
          6.      Term. This Agreement shall take effect on the date first set
forth above and shall terminate upon the earliest of (a) the termination by the
Corporation and/or the Bank of the employment of the Executive for Cause;
(b) the resignation or termination of the Executive for any reason prior to a
Change in Control; or (c) the date which is 13 months and 1 day after a Change
in Control.

7



--------------------------------------------------------------------------------



 



          7.      Withholding. All payments made by the Corporation and/or the
Bank under this Agreement shall be net of any tax or other amounts required to
be withheld by the Corporation and/or the Bank under applicable law.
          8.      Notice and Date of Termination; Disputes; Etc.
          (a)      Notice of Termination. After a Change in Control and during
the term of this Agreement, any purported termination of the Executive’s
employment (other than by reason of death) shall be communicated by written
Notice of Termination from one party hereto to the other party hereto in
accordance with this Section 8. For purposes of this Agreement, a “Notice of
Termination” shall mean a notice which shall indicate the specific termination
provision in this Agreement relied upon and the Date of Termination. Further, a
Notice of Termination for Cause is required to include a copy of a resolution
duly adopted by the affirmative vote of not less than two-thirds (2/3) of the
entire membership of the Board at a meeting of the Board (after reasonable
notice to the Executive and an opportunity for the Executive, accompanied by the
Executive’s counsel, to be heard before the Board) finding that, in the good
faith opinion of the Board, the termination met the criteria for Cause set forth
in Section 3(a) hereof.
          (b)      Date of Termination. “Date of Termination,” with respect to
any purported termination of the Executive’s employment after a Change in
Control and during the term of this Agreement, shall mean the date specified in
the Notice of Termination. In the case of a termination by the Corporation
and/or the Bank other than a termination for Cause (which may be effective
immediately), the Date of Termination shall not be less than 30 days after the
Notice of Termination is given. In the case of a termination by the Executive,
the Date of Termination shall not be less than 15 days from the date such Notice
of Termination is given. Notwithstanding Section 3(a) of this Agreement, in the
event that the Executive gives a Notice of Termination to the Corporation and/or
the Bank, the Corporation and/or the Bank may unilaterally accelerate the Date
of Termination and such acceleration shall not result in a second Terminating
Event for purposes of Section 3(a) of this Agreement.
          (c)      No Mitigation. The Corporation and/or the Bank agrees that,
if the Executive’s employment by the Corporation and/or the Bank is terminated
during the term of this Agreement, the Executive is not required to seek other
employment or to attempt in any way to reduce any amounts payable to the
Executive by the Corporation and/or the Bank pursuant to Sections 4 and 5
hereof. Further, the amount of any payment provided for in this Agreement shall
not be reduced by any compensation earned by the Executive as the result of
employment by another employer, by retirement benefits, by offset against any
amount claimed to be owed by the Executive to the Corporation and/or the Bank,
or otherwise.
          (d)      Settlement and Arbitration of Disputes. Any controversy or
claim arising out of or relating to this Agreement or the breach thereof shall
be settled exclusively by arbitration in accordance with the laws of the State
of Rhode Island by three arbitrators, one of whom shall be appointed by the
Corporation and/or the Bank, one by the Executive, and the third by the first
two arbitrators. If the first two arbitrators cannot agree on the appointment of
a third arbitrator, then the third arbitrator shall be appointed by the American
Arbitration Association in Boston,

8



--------------------------------------------------------------------------------



 



Massachusetts. Such arbitration shall be conducted in Rhode Island in accordance
with the rules of the American Arbitration Association for commercial
arbitrations, except with respect to the selection of arbitrators, which shall
be as provided in this Section 8(d). Judgment upon the award rendered by the
arbitrators may be entered in any court having jurisdiction thereof.
          9.      Assignment; Prior Agreements. Neither the Corporation, the
Bank, nor the Executive may make any assignment of this Agreement or any
interest herein, by operation of law or otherwise, without the prior written
consent of the other party, and without such consent any attempted transfer
shall be null and void and of no effect. This Agreement shall inure to the
benefit of and be binding upon the Corporation and the Bank and the Executive,
as well as their respective successors, executors, administrators, heirs and
permitted assigns. In the event of the Executive’s death after a Terminating
Event but prior to the completion by the Corporation and/or the Bank of all
payments due him under Sections 4 and 5 of this Agreement, the Corporation
and/or the Bank shall continue such payments to the Executive’s beneficiary
designated in writing to the Corporation and/or the Bank prior to his death (or
to his estate, if the Executive fails to make such designation).
          10.      Enforceability. If any portion or provision of this Agreement
shall to any extent be declared illegal or unenforceable by a court of competent
jurisdiction, then the remainder of this Agreement, or the application of such
portion or provision in circumstances other than those as to which it is so
declared illegal or unenforceable, shall not be affected thereby, and each
portion and provision of this Agreement shall be valid and enforceable to the
fullest extent permitted by law.
          11.      Waiver. No waiver of any provision hereof shall be effective
unless made in writing and signed by the Executive and such officer as may be
specifically designated by the Board. The failure of any party to require the
performance of any term or obligation of this Agreement, or the waiver by any
party of any breach of this Agreement, shall not prevent any subsequent
enforcement of such term or obligation or be deemed a waiver of any subsequent
breach.
          12.      Notices. Any notices, requests, demands, and other
communications provided for by this Agreement shall be sufficient if in writing
and delivered in person or sent by registered or certified mail, postage
prepaid, to the Executive at the last address the Executive has filed in writing
with the Corporation and/or the Bank, or to the Corporation and/or the Bank at
its main offices, attention of the Board of Directors, with a copy to the
Secretary of the Corporation and/or the Bank, or to such other address as either
party may have furnished to the other in writing in accordance herewith, except
that notice of a change of address shall be effective only upon receipt.
          13.      Effect on Other Plans. An election by the Executive to resign
after a Change in Control under the provisions of this Agreement shall not be
deemed a voluntary termination of employment by the Executive for purposes of
interpreting the provisions of any of the Corporation’s and/or the Bank’s
benefit plans, programs or policies. Nothing in this Agreement shall be
construed to limit the rights of the Executive under the Corporation’s and/or
the Bank’s benefit plans, programs or policies.
          14.      Amendment. This Agreement may be amended or modified only by
a written instrument signed by the Executive and by a duly authorized
representative of the Corporation and/or the Bank.

9



--------------------------------------------------------------------------------



 



          15.      Governing Law. This contract shall be construed under and be
governed in all respects by the laws of the State of Rhode Island.
          16.      Obligations of Successors. The Corporation and/or the Bank
shall require any successor (whether direct or indirect, by purchase, merger,
consolidation or otherwise) to all or substantially all of the business or
assets of the Corporation and/or the Bank to expressly assume and agree to
perform this Agreement in the same manner and to the same extent that the
Corporation and/or the Bank would be required to perform if no such succession
had taken place.
          17.      Section 409A. Notwithstanding anything to the contrary in the
foregoing, if at the time of the Executive’s separation from service within the
meaning of Section 409A of the Code, the Executive is considered a ‘specified
employee’ within the meaning of Section 409A(a)(2)(B)(i) of the Code, and if any
payment that the Executive becomes entitled to under this Agreement would be
considered deferred compensation subject to interest, penalties and additional
tax imposed pursuant to Section 409A(a) of the Code as a result of the
application of Section 409A(a)(2)(B)(i) of the Code, then no such payment shall
be payable prior to the date that is the earlier of (i) six months and one day
after the Executive’s separation from service, or (ii) the Executive’s death.
Any such deferred payment shall earn simple interest calculated at the
short-term applicable federal rate in effect on the Date of Termination. On or
before the Executive’s Date of Termination, either the Corporation or the Bank
shall make an irrevocable contribution to a rabbi trust with an independent bank
trustee in an amount equal to the amount of such deferred payment plus interest.
          IN WITNESS WHEREOF, this Agreement has been executed as a sealed
instrument by the Corporation and the Bank by their duly authorized officers and
by the Executive, as of the date first above written.

            WASHINGTON TRUST BANCORP, INC.
      By:                           John C. Warren          Chairman and Chief
Executive Officer        THE WASHINGTON TRUST COMPANY OF WESTERLY
      By:             John C. Warren          Chairman and Chief Executive
Officer       
          Executive     

10